Citation Nr: 1311441	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  04-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chloracne, to include as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for chloracne as new and material evidence had not been submitted; and denied entitlement to service connection for post-traumatic stress disorder, a nervous condition other than PTSD, and neurodermatitis.

In March 2005, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with his claims file.

The Board remanded the appeal in April 2005, March 2008, and January 2009 for additional development.  

In the March 2008 decision, the Board granted service connection for a nervous condition, diagnosed as PTSD.  In January 2009, the Board granted service connection for residuals of neurodermatitis, namely dermatitis and lichen simplex.

In March 2010, the Board denied the petition to reopen the claim for service connection for chloracne as new and material evidence had not been received.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a June 2011 Memorandum Decision (Davis, J.) the Court vacated the Board's March 2010 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.  

The case was returned to the Board in January 2012 when it was remanded for additional development pursuant to the directives of the June 2011 Memorandum Decision.  In April 2012, the matter was remanded again in order to ensure that the January 2012 Board remand directives had been accomplished.

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  .  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Id. 

In its January 2009 remand, the Board observed that the claim had previously been denied; because there was no evidence that the Veteran had current chloracne and instructed that the Veteran should be provided VCAA notice as to the reason why the prior claim had been denied.

In a February 2009 letter, the Appeals Management Center (AMC) advised the Veteran that his claim had previously been denied in August 1994 (it did not consider the Board's 1996 decision on appeal of the 1994 RO decision), because the disability was not show in service and the evidence failed to show that it had existed continuously since service.

In its March 2010 decision, the Board noted the omission of mention of the Board's denial, but found that the Veteran was not prejudiced because he had received a copy of the Board's decision and had actual knowledge of the contents of the Board's decision as evidenced by his appeal of the decision to the Court.

In the Court's memorandum decision, it was held that the Veteran had not received proper notice of reasons for the final denial, because the notice letters did not tell him that the claim had been denied based on the absence of a current diagnosis; but instead told him that the denial was based on the absence of evidence the disability had been present continuously since service.  The Court noted that the Veteran had not alleged prejudice from the defective notice, but that prejudice had been demonstrated by the Veteran's repeated assertions that he had submitted evidence that the disability had been present continuously since service.  Cf. Shinseki v. Sanders, 129 S.Ct. 1696, 1704-07 (2009).

In January 2012, the Board remanded the Veteran's appeal so that the required notice could be provided.  It again noted that the Veteran's claim had been denied by the Board in 1996, because it had been found that there was no evidence of a current diagnosis of chloracne.

In a January 2012 letter, the AMC told the Veteran that it needed evidence showing that chloracne had existed from military service to the present time.  The AMC went on to quote portions of  the October 1996 decision in which the Board found that he "does not have a skin disorder for VA compensation purposes linked to Agent Orange exposure in service," and that a claim could not be "well grounded" without evidence of a current disability linked to service.  

In April 2012, the Board once again noted the reasons for the 1996 denial of service connection.  The Board found that the January 2012 letter was deficient, because of the language saying that the Veteran needed evidence related to whether the disability had been present since service.  The Board instructed that the Veteran should be told that the reasons for the prior denial was that there was no current diagnosis of chloracne or any other skin disease recognized as being associated with herbicide exposure.

In April 2012 the AMC issued another letter.  The letter again told the Veteran that VA needed evidence that chloracne had existed from military service to the present.  It went on to say that the Board's 1996 decision was based on a finding that the Veteran did not have a skin disorder for VA compensation purposes linked to exposure to Agent Orange. 

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Given the Court's decision and the fact that the most recent notice letter includes the language that the Court found objectionable, another remand is required.

Accordingly, this case is REMANDED for the following:

1.  Send the Veteran a letter telling him that his claim was previously denied by the Board in October 1996, because of the absence of evidence showing a diagnosis of chloracne and that to reopen the claim he should submit evidence relating to a current diagnosis of chloracne.  The letter should not contain other perceived reasons for the prior denial

DO NOT tell the Veteran that he needs to submit evidence that chloracne has existed since service to the present time.  

The Veteran is advised that he should ignore any notice from VA suggesting that he needs to submit evidence that chloracne has existed since service to the present time in order to reopen the claim.  To reopen the claim he needs to submit evidence of a current diagnosis of chloracne.

2.  If the claim remains denied, the agency of original jurisdiction should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




